DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/667,863, filed on August 3, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 27, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "first mask", "second mask", "third mask", "fourth mask", "fifth oxide", "sixth oxide" and "seven oxide"  (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Objections
Claims 1-7 are objected to because of the following informalities: "a" should be inserted before "wet" and "part" (claim 1, lines, 7, 8, 11 and 12) and "an" before "etching" (claim 1, line 18); "eighth oxides" should read "the eighth oxide" (claim 2, line 4); "the sixth, seventh and ninth oxides" should read "the sixth oxide, the seventh oxide and the ninth oxide" (claim 2, line 7); "a wider bandgap than" should read "a bandgap wider than" (claim 4); "the sixth and seventh oxides" should read "the sixth oxide and the seventh oxide" (claim 4, line 3); "the fifth and seven oxides" should read "the fifth oxide and the seventh oxide" (claim 5, line 1); "the third, fourth, and sixth oxides" should read "the third oxide, the fourth oxide and the sixth oxide" (claim 5, line 2); "the eighth and ninth oxides" should read "the eighth and ninth oxides" should read "the eighth . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "it", as recited in claim 1, line 7, is unclear as to which element the term "it" applicant refers. For examination purposes, the examiner has interpreted this limitation to mean that "the opening". Clarification is requested.
The claimed limitation of "etching treatment", as recited in claim 1, lines 21, 25 and 26, is unclear as to whether said limitation is the same as or different from "etching treatment", as recited in claim 1, line 21.
The claimed limitation of "performing etching treatment on the first oxide and the second oxide to form a third oxide and a fourth oxide under the second conductor, a fifth oxide under the second conductor, …, a sixth oxide under the third conductor, and a seventh oxide under the sixth oxide", as recited in claim 1, is unclear as to form a third oxide, a fourth oxide, a sixth oxide and a seventh oxide from which element(s) applicant refers.
The claimed limitation of "semiconductor device", as recited in claims 2-4, is unclear as to whether said limitation is the same as or different from "a semiconductor device", as recited in claim 1.
The claimed limitation of "the third to fifth and eighth oxides", as recited in claims 2, is unclear as to the first of which element and as to which oxide(s) applicant refers.
The claimed limitation of "the first to ninth oxides", as recited in claims 3, is unclear as to the first of which element and as to which oxide(s) applicant refers.
The claimed limitation of "the third to fifth oxides", as recited in claims 4, is unclear as to the first of which element and as to which oxide(s) applicant refers.
The claimed limitation of "… has a wider bandgap than …", as recited in claims 3, is unclear as to the bandgap of the former limitation (…) is wider than what of the latter limitation (…) applicant refers.
The claimed limitation of "the first to seventh oxides", as recited in claims 6, is unclear as to the first of which element and as to which oxide(s) applicant refers.
The claimed limitation of "the first to fourth masks", as recited in claims 7, is unclear as to the first of which element and as to which mask(s) applicant refers.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "performing a heat treatment on the first oxide; performing a first etching treatment on the first conductor, the first mask, and the second mask to form a .
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811